Case: 11-41349     Document: 00512049884         Page: 1     Date Filed: 11/09/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         November 9, 2012

                                       No. 11-41349                        Lyle W. Cayce
                                                                                Clerk

CHESAPEAKE OPERATING, INC.,

                                                  Plaintiff-Appellee
v.

WILBUR DELMAS WHITEHEAD,
doing business as Whitehead Production Equipment,

                                                  Defendant-Appellant
v.

CASH FLOW EXPERTS, INCORPORATED

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:10-CV-301


Before JOLLY, JONES and GRAVES, Circuit Judges.
PER CURIAM:*
        The court has reviewed this appeal in light of the briefs and pertinent
portions of the record, and affirms the district court judgment for essentially the
reasons stated by that court. Accordingly, the judgment of the district court is
AFFIRMED. See 5TH CIRCUIT LOC. RULE 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.